 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                      CASE NO. 2:19-CR-00189-JAM
12                                  Plaintiff,    STIPULATION REGARDING
                                                  EXCLUDABLE TIME PERIODS UNDER
13                           v.                   SPEEDY TRIAL ACT; FINDINGS AND
                                                  ORDER
14 BRIAN RAYMOND SCHECKLA,
                                                  DATE: July 20, 2021
15                                  Defendant.    TIME: 9:30 a.m.
                                                  COURT: Hon. John A. Mendez
16

17                                            STIPULATION
18         Plaintiff United States of America, by and through its counsel of record, and
19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status on July 20, 2021.
21         2.     By this stipulation, defendant now moves to continue the status conference
22 until September 21, 2021, at 9:30 AM, and to exclude time between July 20, 2021, and

23 September 21, 2021, under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find the
25 following:

26                a)      The government has represented that the discovery associated with
27         this case includes 591 pages of reports and photos. All of this discovery has been
28         either produced directly to counsel.

      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
1                b)      On February 20, 2020, counsel for the defendant and the United States

2         discussed the status of the case. Counsel for the defendant requested additional

3         discovery related to information referenced in investigative reports. In response,

4         the United States will be producing additional discovery and counsel for the

5         defendant will need additional time to review the additional discovery.

6                c)      On March 25, 2020, June 11, 2020, September 9, 2020, December 7,

7         2020, and May 18, 2021, the parties conferred regarding the status of the case.

8         Counsel for the defendant indicated that he and the defendant are still reviewing

9         the discovery, conducting defense investigation, and determining how to proceed

10        with the case. The ability of the defendant and his counsel to meet and conduct

11        defense investigation has been impeded by the on-going COVID-19 pandemic.

12               d)      On July 9, 2021, the parties conferred regarding the status of the case.

13        The parties agreed that one final continuance was appropriate to allow defense

14        counsel time to confer with the defendant regarding pleading guilty or setting the

15        matter for trial. The parties anticipate that at the next hearing they will be

16        prepared to set a trial date or set a date for entry of plea.

17               e)      Accordingly, counsel for defendant desires additional time to consult

18        with his client, review the current charges and discovery, conduct investigation and

19        research related to the charges, and otherwise prepare for trial.

20               f)      Counsel for defendant believes that failure to grant the above-

21        requested continuance would deny him the reasonable time necessary for effective

22        preparation, taking into account the exercise of due diligence.

23               g)      The government does not object to the continuance.

24               h)      Based on the above-stated findings, the ends of justice served by

25        continuing the case as requested outweigh the interest of the public and the

26        defendant in a trial within the original date prescribed by the Speedy Trial Act.

27               i)      For the purpose of computing time under the Speedy Trial Act, 18

28        U.S.C. § 3161, et seq., within which trial must commence, the time period of July

     STIPULATION REGARDING EXCLUDABLE TIME         2
     PERIODS UNDER SPEEDY TRIAL ACT
1         20, 2021 to September 21, 2021, inclusive, is deemed excludable pursuant to 18

2         U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance

3         granted by the Court at defendant’s request on the basis of the Court’s finding that

4         the ends of justice served by taking such action outweigh the best interest of the

5         public and the defendant in a speedy trial.

6         4.     Nothing in this stipulation and order shall preclude a finding that other

7 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

8 the period within which a trial must commence.

9         IT IS SO STIPULATED.

10

11
     Dated: July 13, 2021                            PHILLIP A. TALBERT
12                                                   Acting United States Attorney
13
                                                     /s/ JUSTIN L. LEE
14                                                   JUSTIN L. LEE
                                                     Assistant United States Attorney
15

16
     Dated: July 13, 2021                            /s/ DAVID W. DRATMAN
17                                                   DAVID W. DRATMAN
18                                                   Counsel for Defendant
                                                     BRIAN RAYMOND SCHECKLA
19                                                   (as authorized on July 9, 2021)
20

21                                    FINDINGS AND ORDER

22

23        IT IS SO FOUND AND ORDERED.

24

25
     Dated: July 13, 2021                      /s/ John A. Mendez
26                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
27

28

     STIPULATION REGARDING EXCLUDABLE TIME       3
     PERIODS UNDER SPEEDY TRIAL ACT
